Citation Nr: 0944178	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury, and if so, may the reopened claim be granted.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral shin 
splints, and if so, may the reopened claim be granted.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for depression, to 
include as secondary to residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1965 to January 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

When these claims were previously before the Board in 
September 2008, the case was remanded to the RO for 
scheduling of a hearing before a Veterans Law Judge.  Such 
hearing was held at the RO in January 2009 before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  The Veteran submitted additional evidence 
following the hearing, along with a waiver of RO 
consideration.

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Although the RO has certified an appeal for reopening of a 
claim of service connection for bilateral shin splints to the 
Board, the record clearly demonstrates that this is not the 
disability currently claimed by the Veteran.  He has claimed 
service connection for a leg disability.  It is unclear 
whether he is referring to the left leg, right leg, or both, 
as he has mentioned both alternately in filings and his 
testimony.  It appears that the leg disability is claimed as 
secondary to residuals of a back injury.  As a claim or 
claims for leg disabilities have not been considered by the 
RO, these issues are referred to the RO for appropriate 
action, to include contacting the Veteran to clarify his 
allegations.  However, as the Veteran has also not objected 
to the characterization of the issue, the appeal regarding 
service connection for shin splints must be formally 
adjudicated on appeal.

At the January 2009 Board hearing, the Veteran alleged his 
current erectile dysfunction is related to his low back 
disability.  This claim is also referred to the RO for 
action.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
most recently denied in an unappealed and final September 
2002 rating decision on the ground that new and material 
evidence had not been submitted to reopen the claim.  The 
underlying denial was based on a lack of nexus between 
service and current disability.

2.  Evidence received since September 2002 was not previously 
considered by agency decision makers, is not cumulative and 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  Currently diagnosed lumbar strain with severe 
degenerative joint disease was caused by an in-service low 
back injury.

4.  Service connection for bilateral shin splints was most 
recently denied in an August 1980 rating decision on the 
ground that no residual of in-service treatment was shown.  

5.  No evidence relative to shin splints has been received 
since the August 1980 decision. 

2.  Currently diagnosed left shoulder disability was not 
first manifested during active duty service, and the 
preponderance of the competent evidence of record is against 
a finding that the left shoulder disability is related to 
active duty service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for residuals of a back injury.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection of residuals of a low 
back injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  New and material evidence has not been received to reopen 
a claim of service connection for bilateral shin splints.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection of a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided in April 2005, 
June 2005, and May 2006 correspondence.  The April 2005 
letter addressed the claims with respect to the low back and 
depression, while the June 2005 letter addressed shin splints 
and the left shoulder.  The 2005 letters informed the Veteran 
of the elements of claims for service connection, described 
the evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
They also provided compliant notice with respect to the 
reopening of previously denied claims of service connection 
for a back disability and shin splints by defining new and 
material evidence and informing the Veteran with specificity 
of what evidence and information was needed to reopen the 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the May 2006 letter, the Veteran was informed of VA 
policies and practices with respect to assignment of 
disability evaluations and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes 
that fully compliant notice to this Veteran with respect to 
each claimed disability was provided in two separate 
communications, but there is no requirement that notice take 
place in a single letter or correspondence.  A multipart 
notice suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 
444 F.3d 1328 at 1333 (Fed. Cir. 2006).  The Veteran has 
demonstrated his understanding of the process and applicable 
laws and regulations in his submission of evidence and 
argument.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005) (holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  

In any case, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained complete service treatment records and VA 
outpatient and inpatient treatment records.  The Veteran has 
submitted, or VA has obtained on his behalf, all available 
relevant private medical records from providers identified by 
the Veteran or in the record.  He has also provided medical 
opinions from several private and VA doctors.  A VA 
examination was provided, and VA has also obtained a medical 
opinion from an orthopedic specialist.  Neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  New and Material Evidence

Although the RO reopened the claims of service connection for 
residuals of a low back injury and bilateral shin splints in 
a January 2007 supplemental statement of the case, the Board 
is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered.  The Board can make an initial determination as 
to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claims were submitted in February and May 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A.  Residuals of Back Injury

Service connection for residuals of a low back injury was 
most recently denied in a September 2002 rating decision 
which declined to reopen a previously denied claim.  The 
claim was last denied on the merits in October 1980, based on 
a finding that there was no nexus shown between current 
complaints and an in-service injury.

Since September 2002, the Veteran has submitted private 
orthopedic treatment records, and medical opinions from a VA 
and a private doctor.  VA has obtained VA treatment records 
on his behalf, and provided a VA examination in December 
2006.  Finally, the Board sought an opinion on causation from 
a VA orthopedic specialist.

The opinion of Dr. RMW, the Veteran's treating VA doctor, was 
not previously of record and directly addresses the question 
of a nexus between in-service injury and current disability.  
The medical opinion obtained by the Board also concerns the 
nexus between service and current diagnosis.  Clearly, these 
items were not previously considered by agency decision 
makers, and are hence new.  Further, as the opinions address 
the unestablished fact of nexus and support the allegations 
of the Veteran, they are material.  Reopening of the claim of 
service connection for residuals of a low back disability is 
warranted.

B.  Bilateral Shin Splints

Service connection for shin splints was most recently denied 
in an August 1980 rating decision on the ground that no 
residual of in-service treatment was shown.  There was no 
current disability.

Since August 1980, the Veteran has submitted, or VA has 
obtained, extensive private and VA treatment records.  While 
this evidence was not of record in August 1980, and hence is 
new, as it could not have been previously considered, at no 
time does any doctor address a shin splint disability of 
either leg.  The Veteran has made no complaints of shin 
splints for the past three decades, and has sought no 
treatment.  Importantly, he has not even made any allegation 
of shin splints since service; he has referred to leg 
disabilities and described neurological problems or weakness.  
Even at the January 2009 hearing, when the Veteran pointed to 
his shin area in describing the manifestations of the 
disability he was claiming, he made clear that he was 
referring to weakness of the lower leg and ankle.  No 
evidence received since August 1980 is material to a claim of 
service connection for shin splints, as none of the newly 
received evidence is relevant to that disability in any way.  
Reopening of a claim of service connection for bilateral shin 
splints is not warranted.



III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be competent 
evidence of a diagnosis of a current disability; of in-
service occurrence or aggravation of a disease or injury; 
and of a nexus between an in-service injury or disease and 
the current disability.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A. Residuals of a Low Back Injury

Service medical records reveal that in May 1965, the Veteran 
had a fall from a 40 foot height.  X-rays showed no 
fractures, and neurological examination showed no deficits.  
The Veteran complained initially of pain in his left testicle 
and his low back.  A contusion of the low back and pelvis was 
diagnosed.  The following day, the Veteran stated his left 
knee hurt, and he reported that he had been knocked 
unconscious in the fall.  A left knee sprain was diagnosed.  
He continued to complain of low back and left knee problems 
over the next month, though he was released to duty.  In July 
1965, the Veteran reported that he had reinjured his back 
when doing some heavy lifting.  He complained of low back 
ache in April 1966 when an impression of low back strain with 
residual muscle spasm was given.  Complaints of lumbar back 
ache were again reported in February 1967.  At an October 
1967 examination for separation from service, the Veteran 
denied current or past back pain, and the examiner noted no 
back problems.

Following service, the Veteran reports that he immediately 
sought treatment for back complaints, and that he continued 
to have back problems to the present day.  Medical records 
support his allegations of continuity.  At a February 1968 VA 
examination, the examiner noted complaints of radiating low 
back pain, although the physical examination was normal 
except for tenderness and no back disability was diagnosed.  
Private and VA treatment records from 1980 refer to a history 
of low back complaints since service, and private doctors 
refer to testing in 1977.  Records of that testing are no 
longer available, as the hospital where it was performed has 
closed.

Post-service records also demonstrate the occurrence of 
several injuries of the low back, including a 1992 
compression fracture, a 1998 assault, and a 2002 motor 
vehicle accident.  Current VA and private treatment records 
very firmly establish the fact of current disability.

In November 2006, the Veteran's treating VA orthopedic 
doctor, Dr. RMW, diagnosed degenerative disease of the lower 
spine, and opined that this "certainly may have had its 
beginning when he was injured in the service in June of 
1965."

A VA spine examination was performed in December 2006.  The 
examiner reviewed the claims file, and noted the history of 
in-service and post service injuries.  He diagnosed residuals 
of lumbar strain with severe degenerative joint disease.  The 
examiner, a physician's assistant under the supervision of a 
licensed doctor, stated that he could not offer an opinion 
regarding a nexus between the in-service injury and current 
disability without resorting to speculation.  He stated that 
the in-service fall would "reasonably cause low back pain," 
but the separation examination was normal in 1967, and there 
were a number of post-service injuries.

Dr. RMW responded to the December 2006 examination findings 
in a March 2007 statement.  He opined that the normal 
examination at separation was irrelevant, as the degeneration 
currently shown could take years to develop.  He recognized 
that there had been a number post service back injuries, but 
"that does not mean that the incident of 1965 does not 
continue to be the genesis of a large part of his problem 
with back pain."

Dr. PJK, a private doctor who had treated the Veteran in 1980 
for complaints of "chronic, intermittent and occasionally 
incapacitating low back pain," submitted a statement in 
support of the Veteran's claim dated in February 2009.  He 
stated that testing at that time showed degenerative disc 
disease which was "probably post traumatic in view of [the 
Veteran's] history of a previous back injury" in service.

The Board referred the matter to a VA orthopedic specialist.  
In June 2009, Dr. JEC reviewed the claims file and opined 
that the in-service fall and low back injury was the 
"initiating insult that lead to the degenerative disease of 
the lumbar spine."  He discussed the role of post-service 
injuries and the absence of documented spine changes soon 
after the 1965 injury.

The record reflects no medical opinions against the Veteran's 
claim, and several in support thereof.  The December 2006 
examination report and opinion are neutral, as the examiner 
declined to offer an opinion based on what he felt would be 
speculation.  Moreover, the competent evidence of record, 
which includes the Veteran's lay reports of low back pain 
ever since service, shows a continuity of problems since the 
1965 fall.  The preponderance of the evidence supports a 
finding of service connection for residuals of a low back 
injury.

B.  Left Shoulder Disability

The Veteran alleges he struck his left shoulder in the 
documented 1965 fall in service, and that the joint had 
bothered him ever since.

Service medical records reveal complaints of left shoulder 
soreness on one occasion in September 1967 after a car 
accident the previous day.  The contemporaneous reports of 
the 1965 fall and the Veteran's complaints fail to document 
any involvement of the left arm or shoulder.  The October 
1967 examination for separation is silent regarding any left 
shoulder problems, and the veteran subjectively reported no 
current or past shoulder difficulties.

A review of extensive post-service medical records, dating 
from as early as January 1980 and involving numerous 
orthopedic treatments, reveal no complaints of or treatment 
for left shoulder problems until October 1996.  At that time, 
the Veteran complained of pain in both upper and lower left 
extremities.  His private doctor, Dr. SRW, noted crepitus in 
the left shoulder and cervical region.  November 1996 
neurological testing showed some motor and sensory deficits 
in the left hand stemming from cervical radiculopathy.  Dr. 
SRW's records, from February 1989 to October 2002, reveal 
periodic complaints of pain in the left shoulder radiating 
from the cervical spine.  Dr. SRW makes no mention of any in-
service accident.

In October 1998, the Veteran was attacked by a man who tried 
to drag him out of a car.  He initially complained of 
cervical spine and right shoulder pain, but by December 1998 
he reported that the shoulder pain was bilateral.  Rotator 
cuff tendinitis and cervical radiculopathy were diagnosed by 
Dr. DRC, an orthopedic surgeon.  Bone grafts were performed 
on the cervical spine, and in March 1999, no impingement or 
rotator cuff dysfunction was noted.  The Veteran continued to 
state he was "doing poorly" with neck and shoulder pain, 
but objective testing showed no focal deficits.  

The Veteran again complained of left shoulder problems to VA 
doctors in May 2001, following a fall.  No fractures or 
dislocations were shown on x-ray, and the Veteran made no 
further complaint regarding the left shoulder.  In June 2001, 
the Veteran sought treatment for a right shoulder rotator 
cuff tear following a motor vehicle accident the previous 
year.  Corrective surgery was performed; there was no 
indication of chronic left shoulder problems at that time.

In January 2005, the Veteran complained of a left shoulder 
pain "that is becoming somewhat significant."  Severe 
impingement syndrome and rotator cuff tendonitis were 
diagnosed.  Initially the Veteran was treated with injections 
of medications, but pain recurred.  He underwent arthroscopic 
surgery of the left shoulder to repair a rotator cuff tear in 
May 2005.  

The evidence fails to establish the occurrence of an in-
service injury of the left shoulder associated with the 1965 
fall or any chronic left shoulder problems otherwise.  
Service treatment records created at the time of the 1965 
fall make no mention of any left shoulder problems or injury.  
The extremities were tested for neurological problems, but no 
complaints were noted.  Left shoulder soreness was noted on 
only one occasion in 1967 and left shoulder problems were 
denied on subsequent service separation examination.  
Moreover, the competent evidence of record does not support a 
finding of continuity of left shoulder problems over the 40 
years since separation from service.  There is no record of 
any treatment for or complaint of left shoulder problems for 
almost 30 years after service.  No medical professional has 
related any left shoulder problems to an in-service incident.  
They instead cite other injuries, such as an assault, motor 
vehicle accidents, or falls.  Moreover, between these 
incidents, treatment records show a dearth of complaints or 
treatment related to the left shoulder.  While the Veteran 
has stated that he has continually had problems, and 
treatment, since service, his allegations are undercut by the 
records of medical treatment.  The earliest available 
records, from 1980, show no shoulder problems, nor is there 
any documentation of problems for 16 more years.  The Board 
finds that the lack of left shoulder complaints despite 
medical records concerning other physical complaints 
outweighs the lay allegations of the Veteran regarding 
continuity.  Moreover, the medical evidence does not show 
evidence of a degenerative disease of the shoulder which may 
have had a gradual onset, as was shown with the low back.  
Because there is no suggestion of a nexus between the 
Veteran's current complaints and any incident of service from 
a competent and credible source, further examination is not 
required at this time.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Service connection for a left shoulder 
disability is not warranted in the absence of credible 
evidence of continuity of symptoms since service.


ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of a back injury is 
reopened, and entitlement to service connection for residuals 
of a back injury is granted.

New and material evidence not having been submitted, 
reopening of the claim of service connection for bilateral 
shin splints is denied.

Service connection for a left shoulder disability is denied.


REMAND

VA's duty to assist includes an obligation to assist the 
Veteran in the procurement of pertinent treatment records and 
provide an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the Veteran alleges that his 
currently diagnosed depressive disorder is related to his 
service connected residuals of low back disability.

A review of evidence reveals that VA treatment records from 
January 2002 to April 2002 are not associated with the claims 
file.  As those records which are in the file indicate that a 
depressive disorder was formally diagnosed within that 
period, such records are clearly relevant to the question of 
etiology.  A remand is required to obtain complete VA 
treatment records.

Further, a VA examination is required.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Veteran is now service connected for a low back 
disability, raising the reasonable possibility that his 
depression could be associated with a service connected 
disability.  A medical opinion is required on this question.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records 
for the period of January 2002 to April 
2002, as well as updated records from 
January 2007 to the present, from the VA 
medical center at West Palm Beach, any 
associated clinics, and any other VA 
facility identified by the Veteran or in 
the records.

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as 
to whether any currently diagnosed 
psychiatric disorder is caused or 
aggravated by a service connected low back 
disability.  A full and complete rationale 
for all opinions expressed is required.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


